Name: Council Regulation (EEC) No 2701/82 of 4 October 1982 on the conclusion of the Agreement in the form of an exchange of letters establishing fishing arrangements between the European Economic Community and the Kingdom of Norway for 1982o
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 286/4 Official Journal of the European Communities 9 . 10 . 82 COUNCIL REGULATION (EEC) No 2701 /82 of 4 October 1982 on the conclusion of the Agreement in the form of an exchange of letters establishing fishing arrangements between the European Economic Community and the Kingdom of Norway for 1982 THE COUNCIL OF THE EUROPEAN COMMUNITIES, pean Economic Community and the Kingdom of Norway for 1982 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation . Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the Community and Norway have held consultations in accordance with the procedure provided for by the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (2), and in particular Articles 2 and 7 thereof, concerning mutual fishing rights in 1982 and the management of common biological resources ; Whereas at the conclusion of these consultations the two delegations initialled an Agreement in the form of an exchange of letters ; Whereas it is necessary to establish a procedure enabling the Community to fulfil the obligations arising from this Agreement ; Whereas it is in the Community's interest to approve this Agreement, 1 . As regards the stocks referred to in Table 1 of the Annex to the Agreement mentioned in Article 1 , the Commission shall fix, on the basis of the available information , the date on which the catches taken by fishing vessels flying the flag of a Member State or registered in a Member State have exhausted the share of the total allowable catch (TAC) available to the Community. 2 . Fishing vessels flying the flag of a Member State or registered in a Member State shall cease to fish any species belonging to a stock referred to in paragraph 1 from the date fixed by the Commission pursuant to that paragraph . From that date such vessels shall not keep on board, land or cause to be landed fish of any such species taken after that date . Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agree ­ ment binding the Community. HAS ADOPTED THIS REGULATION : Article 1 Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The Agreement in the form of an exchange of letters establishing fishing arrangements between the Euro ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 October 1982. For the Council The President H. GROVE (') OJ No C 87, 5 . 4 . 1982, p . 108 . (2 OJ No L 226, 29 . 8 . 1980, p . 48 .